TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00586-CR
NO. 03-07-00587-CR



Claude Wayne Chadwick, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT

NO. A-04-0990-S & A-04-0991-S, HONORABLE V. MURRAY JORDAN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Erika Copeland, is ordered to tender a brief in this cause no later than April 16, 2008.
It is ordered March 27, 2008. 

Before Justices Patterson, Puryear and Henson
Do Not Publish